GLD-157                                                    NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT
                             ___________

                                  No. 12-4357
                                  ___________

                           MAURICE J. CLARK, JR.,
                                         Appellant

                                        v.

                    WILLIAM WAYNE PUNSHON, ESQ.;
                 JOHN J. CAPUZZI, JUDGE, INDIVIDUALLY
                   AND IN THEIR OFFICIAL CAPACITIES
                  ____________________________________

                 On Appeal from the United States District Court
                    for the Eastern District of Pennsylvania
                         (D.C. Civil No. 2:12-cv-06403)
                   District Judge: Honorable Joel H. Slomsky
                  ____________________________________

      Submitted for Possible Dismissal Pursuant to 28 U.S.C. § 1915(e)(2)(B)
      or Summary Action Pursuant to Third Circuit LAR 27.4 and I.O.P. 10.6
                                 March 14, 2013

          Before: FUENTES, FISHER and GREENBERG, Circuit Judges

                         (Opinion filed: March 19, 2013)
                                   _________

                                   OPINION
                                   _________

PER CURIAM




                                        1
       Pro Se Appellant Maurice J. Clark, Jr., appeals the dismissal of his complaint

under 28 U.S.C. § 1915(e)(2)(B)(ii). We have jurisdiction pursuant to 28 U.S.C. § 1291

and exercise plenary review over the District Court’s order. See Allah v. Seiverling, 229

F.3d 220, 223 (3d Cir. 2000). Because the appeal does not present a substantial question,

we will summarily affirm the judgment of the District Court. See 3d Cir. L.A.R. 27.4;

I.O.P. 10.6.

       Clark filed this civil rights action against Defendants William Wayne Punshon, his

court-appointed attorney, and Judge John Capuzzi, the presiding judge in his criminal

proceeding in state court, alleging deprivations of his rights under the Fourteenth

Amendment to the Constitution of the United States. See 42 U.S.C. § 1983. In his

complaint, Clark alleged that in the course of the criminal proceedings, he sought to

represent himself. As a result, Judge Capuzzi, ordered a mental health evaluation and the

psychiatrist diagnosed him as a paranoid schizophrenic and concluded that he was

incompetent to represent himself and possibly incapable of cooperating with his attorney.

Punshon filed a petition for involuntary commitment. Judge Capuzzi granted the petition

and committed Clark to Norristown State Hospital. Clark alleged that Punshon made

false statements in his petition, that he was not informed that the petition would be filed,

and that he was not given a proper hearing. Clark also alleged that Judge Capuzzi

ordered his commitment to pressure him to plead guilty. Clark sought a declaration that

his constitutional rights were violated, an injunction terminating Punshon as his counsel,




                                              2
an injunction directing Judge Capuzzi to vacate the commitment order, and $15,000 in

punitive damages from Punshon.

       The District Court granted Clark’s application to proceed in forma pauperis. The

District Court then dismissed the complaint, sua sponte, pursuant to 28 U.S.C.

§§ 1915(e)(2)(B) (ii) for failure to state a claim on which relief may be granted. The

Court held that Clark did not state a claim under 42 U.S.C. § 1983 against the Defendants

because Attorney Punshon was not a state actor and Judge Capuzzi was entitled to

absolute judicial immunity. The Court concluded that any amendment would be futile

and thus dismissed the complaint without providing leave to amend. Clark appealed.

       We agree with the District Court’s determination that Clark’s complaint fails to

state a claim against Attorney Punshon and Judge Capuzzi and that any leave to amend

would be futile. A § 1983 claim has two essential elements: (1) the conduct complained

of must be “committed by a person acting under color of state law”; and (2) this conduct

must “deprive[] a person of rights, privileges, or immunities secured by the Constitution

or laws of the United States.” Kost v. Kozakiewicz, 1 F.3d 176, 184 (3d Cir. 1993)

(internal quotation marks omitted). Here, Attorney Punshon is clearly a private party.

While a private party can qualify as a state actor when “he is a willful participant in joint

action with the State or its agents,” Dennis v. Sparks, 449 U.S. 24, 27-28 (1980), Clark




                                              3
has alleged no such facts here.1 Clark has thus not stated a viable claim against Attorney

Punshon.

       With respect to Clark’s claims against Judge Capuzzi, we agree with the District

Court that absolute judicial immunity precludes Clark’s claims for injunctive relief. See

Azubuko v. Royal, 443 F.3d 302, 304 (3d Cir. 2006) (per curiam) (42 U.S.C. § 1983

precludes injunctive relief based on actions taken in a judge’s judicial capacity).

Moreover, to the extent that Clark sought declaratory relief against Judge Capuzzi, that

claim was also properly dismissed. See Brandon E. ex rel. Listenbee v. Reynolds, 201

F.3d 194 (3d Cir. 2000) (noting the impropriety of declaratory relief in a § 1983 suit

against a judge where a judge acts as an adjudicator).

       Accordingly, we conclude that this appeal presents no substantial question, and we

will summarily affirm the judgment of the District Court.




       1
         Clark filed a motion for reconsideration claiming that Attorney Punshon acted
jointly with the Commonwealth. However, the District Court properly denied the
motion.


                                             4